          Case 1:19-cr-00297-PAE Document 1 Filed 10/24/18 Page 1 of 5

                                                                    OR/G/f~AL
Approved:       s~-
                 v
             Jacob R. Fiddelman
             Assistant United States Attorney

Before:      HONORABLE KATHARINE H. PARKER,                    I
             United States Magistrate Judge
             Southern District of New York

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                         x    18MAG 9053
 UNITED STATES OF AMERICA                     COMPLAINT

              - v. -                          Violations of 18
                                              u.s.c. §§ 2422{b) and
 JOSE PEREZ,                                  2

              Defendant.                      COUNTY OF OFFENSE:
                                              NEW YORK
                                         x



SOUTHERN DISTRICT OF NEW.YORK, ss.:

     PAUL BYRNE, being duly sworn, deposes and says that he is a
Detective with the New York City Police Department ("NYPD"), and
charges as follows:

                                  COUNT ONE

                     (Attempted Inducement of a Minor to
                          Engage in Sexual Activity)

     1.   From at least on or about September 18, 2018, up to
and including on or about October 24, 2018, in the Southern
District of New York and elsewhere, JOSE PEREZ, the defendant,
willfully and knowingly, did use a facility and means of
interstate and foreign commerce to persuade, induce, entice, and
coerce an individual who had not attained the age of 18 years to
engage in sexual activity for which a person can be charged with
a criminal offense, and attempted to do so, to wit, PEREZ used
phone messaging applications to attempt to persuade, induce,
entice, and coerce a minor to engage in sexual activity, and
attempted to meet with the minor in Manhattan, New York, to
engage in sexual activity, in violation of New York State Penal
       Case 1:19-cr-00297-PAE Document 1 Filed 10/24/18 Page 2 of 5



Law Sections 130.20(1) and (2), 130.30(1),, 130.35(4),
130.40(2) 130.45(1)
         I            130.50(4) 130.60(2) and 130.65(4)
                      I            I            I




     (Title 18, United States Code, Sections 2422(b) and 2.)

     The bases for my knowledge and for the foregoing charges
are, in part, as follows:

     2.   I am a Detective with the NYPD, and I have been
personally involved in the investigation of this matter.   I am
assigned to a task force charged with enforcing federal laws
prohibiting child pornography and other forms of child
exploitation. As such, I have worked on numerous investigations
and prosecutions involving minor victims and the adults who
victimize these children. This affidavit is based in part upon
my personal knowledge, my review of databases and documents, and
my conversations with other law enforcement agents with personal
knowledge of the facts contained herein. Because this affidavit
is being submitted for the limited purpose of establishing
probable cause, it does not include all the facts that I have
learned during the course of my investigation. Where the
contents of documents and the actions, statements, and
conversations of others are reported herein, they are reported
in substance and in part, except where otherwise indicated.

                                Overview

     3.   As described in greater detail below, based on my
involvement in the investigation, I have learned, among other
things, that from on or about September 18, 2018, up to and
including on or about October 24, 2018, JOSE PEREZ, the defendant,
exchanged text and other messages with an NYPD officer acting in
an undercover capacity ( "UC-1") in which PEREZ sent sexually
explicit images of himself and expressed his desire to engage in
sexual activity with UC-1, whom he believed to be an underage girl.
During the course of his communications with UC-1, PEREZ arranged
to meet with UC-1 to engage in sexual activity.     PEREZ confirmed
his desire to meet with UC-1 in a recorded phone call with an FBI
agent acting in an undercover capacity ("UC-2"), whom PEREZ
believed to be the same underage girl.

                             Investigation

     4.   Based    upon   my  personal    participation   in   the
investigation   of   this  matter,  my   conversations  with   law
enforcement officers, and my review of relevant databases and
documents, I have learned the following, in substance and in part:


                                       2
       Case 1:19-cr-00297-PAE Document 1 Filed 10/24/18 Page 3 of 5



           a.    The NYPD maintains an undercover account on the
cellular    telephone-based    social   media   application   Meet24
( "Account-1") , a dating application that, based on my training and
experience, I know to be used by individuals with a sexual interest
in children.      Meet24 allows users to exchange text messages,
photographs, and videos.

          b.   On or about September 18, 2018, a Meet24 user
with the username of "joe Perez," later identified as JOSE
PEREZ, the defendant, sent a message to Account-1.

          c.   On or about September 19, 2018, PEREZ sent
messages to UC-1 at Account-1. Among other things, UC-1
communicated to PEREZ that UC-1 was 12 years old.  PEREZ
responded by asking UC-1, "Do u have a boyfriend" and later sent
a message stating, "I know there's a bunch of years between us
but i like u".  PEREZ stated that he was 34 years old, to which
UC-1 again stated that UC-1 was 12 years old.

          d.   On or about September 19, 2018, PEREZ and UC-1
agreed to move their conversation from Meet24 to text messages.
PEREZ provided UC-1 with his cell phone number ("Phone-1").

     5.   Based on my involvement in the investigation, I know
that between on or about September 18, 2018, and on or about
October 24, 2018, JOSE PEREZ, the defendant, continued to
communicate with UC-1 through text messages that the defendant
sent from Phone-1. Based on my review of those text messages, I
have learned the following, in substance and in part:

            a.   UC-1 told PEREZ that she lives in in Manhattan,
New York.    PEREZ told UC-1 that he lives in the Bronx, New York.

          b.   During the course of their text conversations,
PEREZ confirmed he understood UC-l's age, stating: "I dont think
of u as a 12 year old."

          c.   During the course of their text conversations,
PEREZ asked UC-1 if she had "ever seen a penis." UC-1 told
PEREZ that she had, to which PEREZ wrote: "I have a real one
      One day I'll show u."

          d.   During the course of their text conversations,
PEREZ asked UC-1 to take naked photographs of herself and to
send the photographs to PEREZ.  PEREZ sent UC-1 multiple
photographs of himself using Phone-1, including lewd photographs
of his genitals and a video of himself masturbating.  In the
photographs and video, certain distinctive tattoos are visible

                                    3
        Case 1:19-cr-00297-PAE Document 1 Filed 10/24/18 Page 4 of 5



on PEREZ ' s body.

          e.   During the course of their text conversations,
PEREZ repeatedly stated that if he and UC-1 were to meet, he
would perform oral sex on her.  PEREZ stated that he would then
"penetrate" her "pussy." PEREZ stated, "I'll bur man and u my
woman," repeatedly asked UC-1 to "make love" with him and
perform oral sex on him, and later asked UC-1 whether she could
"handle a few hours of fucking." PEREZ repeatedly stated his
intent to engage in oral, vaginal, and anal sex with UC-1.

          f.   During the course of their text conversations,
PEREZ asked UC-1 to masturbate while exchanging text messages
with him and stated, "Maybe i can get my picture today." PEREZ
later asked UC-1 for explicit photographs of herself, stating
"Send me pie of boobs soi can cum or ur pussy."

          g.   During the course of their text conversations,
PEREZ and UC-1 discussed meeting in person to have sex.  PEREZ
repeatedly asked for confirmation that it was safe to return to
UC-l's residence, stating "Ru sure we'll b ok in ur house if
something happens i go to jail."

          h.   PEREZ and UC-1 arranged to meet in person at a
fast-food restaurant ("Location-1") in the Lower East Side of
Manhattan, New York, on the morning of October 24, 2018. PEREZ
agreed to bring a cell phone as a gift for UC-1 and sent a
photograph of the phone to UC-1 in advance of the meeting.
PEREZ also requested that UC-1 wear sweatpants and no panties,
for "easy access."

     6.   Based on my review and searches of law enforcement
databases, I have learned that Phone-1 is associated with an
individual named "Jose Perez," and that the name "Jose Perez" is
associated with a particular date of birth ("Birthdate-1").

     7.   Based on my review of photographs maintained by law
enforcement of an individual named "Jose Perez" with Birthdate-
1, I believe that JOSE PEREZ, the defendant, is the individual
who communicated with UC-1. Specifically, I have compared law
enforcement photographs of "Jose Perez" with photographs of
himself that PEREZ sent UC-1 via text messages sent from Phone-
1, and I believe that PEREZ and the male depicted in those
photographs are one and the same.

     8.   On October 24, 2018, at approximately 11:00 a.m., I
observed JOSE PEREZ, the defendant, arrive at Location-1 at the
approximate time agreed to in the text communications with UC-1.

                                     4
        Case 1:19-cr-00297-PAE Document 1 Filed 10/24/18 Page 5 of 5



  Based on my observation of PEREZ, he appears to be the same
  individual in both the pictures sent using Phone-1 to UC-1 and
  in the law enforcement database. After waiting at Location-1
  for some time, PEREZ stepped outside onto the sidewalk. A
  female law enforcement officer ("UC-3"), also pretending to be
  the same 12-year-old girl, placed a call to Phone-1, and I
  observed PEREZ answer his cell phone. UC-3 stated, in sum and
  substance, that she was inside Location-1.  I observed PEREZ
  then re-enter Location-1.  Law enforcement officers apprehended
  PEREZ shortly thereafter.

       9.   During a search incident to arrest, law enforcement
  officers recovered, among other things, Phone-1 and an
  additional cell phone from the person of JOSE PEREZ, the
  defendant. I have compared the additional cell phone recovered
  from PEREZ's person to the cell phone depicted in the photograph
  that PEREZ stated he would bring for UC-1 as a gift, see supra
  ~ 5(h), and I believe the phones are one and the same.


       10. I have personally observed that PEREZ has tattoos that
  match those visible in the lewd photographs and video of himself
  that PEREZ sent to UC-1 from Phone-1.  See supra~ S{d).

       WHEREFORE, the deponent respectfully requests that JOSE
  PEREZ, the defendant, be imprisoned, or      d, as the case may
  be.



                             PAUL
                             Detective
                             New York City Police Department


Sworn to before me this
~ day of October, 2018


   )~6+-P~
  HONORABLE KATHARINE H. PARKER
  UNITED STATES MAGISTRATE JUDGE
  SOUTHERN DISTRICT OF NEW YORK




                                     5
